UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
BRIAN FISCHLER, Individually and on           ECF CASE
behalf of all other persons similarly
situated,
                                              No.: 1:18-cv-06654 (ARR)(PK)
               Plaintiff,

       v.

MENGUIN, INC., ,

               Defendant.


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       With Defendant having not filed an Answer or a Summary Judgment Motion,

Plaintiff hereby voluntarily dismisses this action without prejudice under Fed. R. Civ. P.

41(a)(1)(A)(i) and shall bear his own fees and costs.

Dated: June 12, 2019
       New York, New York

                               s/Christopher H. Lowe
                               Christopher H. Lowe
                               LIPSKY LOWE LLP
                               630 Third Avenue, Fifth Floor
                               New York, New York 10017
                               chris@lipskylowe.com
                               Tel: 212.392.4772
                               Attorneys for Plaintiff
